Martin J.

delivered the opinion of the Court.
The plaintiff claims damages for the wrongful taking out from his possession two slaves, which he had hired for a term as yet unexpired.
The defendant Wooldridge pleaded the general issue,and claimed title to the slaves purchased from his co-defendant.
The plaintiff had a verdict and judgment against Woold-ridge with $100 damages.
There was judgment of non-suit against the other defendant. Wooldridge appealed.
The trespass was clearly proved ; and it appeared the appellant was informed by his vendor of the slaves being hired out to the plaintiff for a term not yet expired.
There was no evidence given of the place where the trespass was committed, and the petitioner stated no particular place of the Parish. The District Judge charged the jury there was no necessity for such evidence. The defendant’s counsel took a bill of exception to this opinion, and relied on the Code of Practice 3. 31.
The Judge also charged the jury that the declarations of *96Wooldridge’s vendor at the time of the sale,were legal evidence to prove Wooldridge’s knowledge of the right of the plaintiff to retain the slaves.
In an action of trespass it is not necessary to state the trespass happened in any particular part of the parish, because had it been stated, evidence that the trespass was committed in some other place in the parish would have been good, even in criminal cases.
We think the District Judge did not err. Had a particular place in the Parish been stated in the petition, evidence of the trespass in another part of the Parish would have sustained the charge. This is the law, even in criminal cases.
The plaintiff who was no party to the deed of sale, might well give evidence of what was said by the parties against either of them.
An effort was made to procure a new trial on account of the excessiveness of the damages. The District Judge thought, and we think with him, that the verdict ought not to be disturbed.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.